         Case 4:19-cr-00418-SWW Document 11 Filed 07/11/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                      )      No. 4:19CR OOv\ \~      Sw~
                                              )
V.                                            )      18   u.s.c. § 1542                uflLEO
                                                                                  EAslERN~~Wg';.'!.'!J!T
                                              )                                                    "rvtNSAs
BILAL AL-RAYANNI,                             )
a/k/a Bilal Kassim Alawdi                     )                                        .JUL 1 J 2019
                                                                             JAMES -  ~rln..>J.
                                         INDICTMENT                          By:_    \'/t'h~rrcK, CLERK

THE GRAND JURY CHARGES THAT:

                                            COUNTl

       On or about May 13, 2019, in the Eastern District of Arkansas, the defendant,

                       BILAL AL-RA YANNI, a/k/a Bilal Kassim Alawdi,

willfully and knowingly made a false statement in an application for a passport with intent to

induce and secure for his own use the issuance of a passport under the authority of the United

States, contrary to the laws regulating the issuance of such passports and the rules prescribed

pursuant to such laws, in that in such application the defendant stated that his name was Bilal

Kassim Alawdi, which statement he knew to be false, in violation of Title 18, United States

Code, Section 1542.




                      [END OF TEXT. SIGNATURE PAGE ATTACHED.]



                                                     1
